Citation Nr: 1747117	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board previously remanded this matter in August 2015 and May 2017.


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran's current respiratory disorder, to include COPD, is causally related to or was aggravated by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, to include COPD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 
38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in April 2010.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, additional VA examinations, VA examiner opinions, and verification of the Veteran's exposure to herbicides and toxic substances, via the Joint Service Records Research Center, were provided.  The Board notes that as part of the August 2015 Board remand, the RO was requested to obtain additional medical records.  The Veteran did not respond to the RO's requests to complete VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in March 2016 and a supplemental VA opinion was obtained in May 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include COPD.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he suffers from a respiratory disorder to include COPD as due to exposure to several different chemicals including asbestos, Agent Orange and paint.  In addition, the Veteran argued that his sinus disorder caused his chronic bronchitis, which agitated his lungs.

The Board first notes that an August 2016 Memorandum of Formal Finding failed to confirm the exposure to herbicides and other substances while stationed aboard the U.S.S. Bellatrix from March 1962 to March 1965.  Thus, the Board finds that the Veteran's COPD was not likely caused by exposure to herbicides or other noxious substances during service.  Nonetheless, the Board will continue with the analysis for any other in service agitators or injury that may have caused his COPD.

Service treatment records are negative for complaints, treatment or diagnosis of a respiratory disorder while on active duty.

In April 1999, the Veteran saw his private physician due to apparent chronic sinusitis.  The private physician noted a diagnosis of COPD.  It was also noted that the Veteran had a past history of smoking, but had quit 2 years earlier.  

In September 2002, the Veteran saw his treating VA physician for shortness of breath, head congestion and sinus drainage.  The VA physician noted that the Veteran had COPD and had not smoked in 7 to 8 years.  It was also noted that the Veteran drove a truck and did not get much exercise.

In January 2011, the Veteran saw his private physician for his COPD claim.  The private physician noted that the Veteran had been troubled with chronic sinusitis since active service when he had an accidental fracture of his nasal and paranasal area.  The private physician also noted that the Veteran was a longtime smoker and was exposed to various agents during service, including different types of chemicals, such as benzene and asbestos.  The private physician opined that it was quite possible that this exposure led to permanent inflammatory reactions of his lungs, although he was a longtime smoker, and that may have been a multiplied risk after his years of tobacco use.  The private physician found that the Veteran had underlying significant chronic bronchitis and as a result of this had exertional hypoxemia.  He had severe obstructive defect on pulmonary function testing in the past and overall he had a significant debility that was both contributed by tobacco abuse, and also potentially his exposure to hazardous chemicals during service.

On March 22, 2011, the Veteran saw another private physician for his COPD claim.  The private physician noted that the Veteran had a history of smoking approximately 70 pack years and quitting 15 years earlier.  His exercise capacity was limited by his breathing and weight.  The Veteran stated that he had a history of recurrent sinusitis which aggravated his breathing and was not being considered in order to get full veteran's benefits.  The private physician opined that the Veteran had COPD as a result of long standing bronchial asthma and emphysema.

On March 23, 2011, the Veteran saw his private physician for his claim.  The private physician stated that the Veteran had a history of remote nasal fracture while in the military.  He was found in 1999 to have marked nasal septal reconstruction and chronic polysinusitis.  He underwent nasoseptal reconstruction and turbinate reductions and bilateral endoscopic sinus surgery in June 1999.  The private physician stated that the Veteran also had COPD.  The private physician opined that it was certainly possible that the Veteran's deviated nasal septum had some cause in the role in the formation of his chronic polysinusitis and there was good reason to believe that his chronic polysinusitis exacerbated his pulmonary condition.  However, the private physician also stated that he did not believe that the sinusitis caused COPD, but felt it was possible that his deviated septum, possibly secondary to the nasal trauma, may well have led to or contributed to the development of his chronic polysinusitis.

In November 2011, the Veteran testified before a Decision Review Officer that his respiratory condition was due to exposure to asbestos, Agent Orange and paint while in service.  In addition, he testified that his pulmonologist said his sinus condition caused chronic bronchitis which could have agitated the lungs.  He stated that he was a deckhand during service which involved scraping and resurfacing the decks if there was any rust on the ship.  He did not wear any masks while performing this job.  The Veteran said that he first noticed breathing problems around 1978 or 1979.

In March 2016, the Veteran was afforded a VA examination for his claim.  The examiner noted a diagnosis of COPD in 2002.  The examiner stated that pulmonary function testing was not performed because the Veteran required outpatient oxygen therapy.  The examiner opined that the COPD was less likely than not incurred in or caused by service.  The examiner stated that the Veteran did not have several unrelated respiratory conditions, but instead showed a continuum of sino-pulmonary axis disease.  The examiner said that first the Veteran was a smoker and developed vasomotor rhinitis consistent with tobacco abuse and chronic mucosal inflammation.  This morphed into chronic sinusitis with post nasal drip drainage into the bronchial system and the lungs.  Tobacco abuse and chronic sinus drainage were both known risk factors for chronic bronchitis.  Bronchitis was a known risk factor for emphysema which was a form of COPD.  

The examiner further stated that it was unlikely that the Veteran's facial contusion during service caused his deviated septum.  Deviated septae were often congenital, or if traumatic, were associated with fracture, which was not noted in service.  Based on a review of the literature, the upper respiratory anatomical deviated septum was unlikely to cause COPD or other lower respiratory conditions.  Chemical exposures may have caused transient mucosal irritation at times, but the examiner stated that the overwhelmingly significant, prolonged exposure to tobacco smoke must be given most weight in evaluating the cause for the Veteran's pulmonary condition.  The examiner said that VA must determine causation to a probability greater than 50 percent.  A deviated septum, a facial contusion and intermittent exposure to various chemicals, whether contributory or not, failed to rise to a probability of 50 percent as etiologies for the end result, which in this case was COPD.  The Board found this opinion to be inadequate as it incorrectly stated the VA standard as "causation to a probability greater than 50 percent."

In May 2017, a supplemental addendum opinion was provided for the March 2016 VA examination.  The examiner opined that the Veteran's COPD was less likely than not incurred in or caused by the Veteran's active military service.  The examiner reiterated the March 2016 VA examiner's opinion but instead changed the language "VA must determine causation to a probability greater than 50 percent," and stated that the VA must determine causation to the standard of at least as likely as not to a probability of 50 percent or greater.  The examiner also looked to further medical literature which stated the following: "Smoking is the leading cause of COPD.  Smoking is also a trigger for COPD flare-ups.  Smoking damages the air sacs, airways, and the lining of your lungs.  Injured lungs have trouble moving enough air in and out, so it's hard to breath."  The examiner stated that the Veteran had followed the typical course of a life-long cigarette smoker and his diagnosis was COPD, resulting from tobacco abuse.  Whether there had or had not been a limited time exposure to Agent Orange, asbestos or other noxious agents was immaterial, as a preponderance of the evidence showed that COPD was caused by prolonged exposure to smoking.

The Board finds that the Veteran smoked cigarettes for years and there was no diagnosis of COPD until over 30 years after separation from service.  Ultimately, the Veteran has submitted no medical evidence to suggest a nexus between his COPD and active duty service.

The Veteran has offered his own opinion on etiology, stating that he currently has a respiratory disorder to include COPD that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  The Board has considered the private medical opinions offered from January 2011, March 22, 2011, and March 23, 2011; however, the Board finds these opinions to be less probative than the VA examiners' opinions as a whole.  Specifically, the January 2011 opinion was inadequate because the August 2016 Memorandum of Formal Finding determined that the Veteran was not exposed to herbicides or other substances while in service.  The March 22, 2011, opinion did not address any nexus between the Veteran's COPD and service.  The March 23, 2011 opinion was inadequate because the service treatment records do not note a nasal fracture; instead a facial contusion is notated.  Overall, none of the private medical opinions had access to the Veteran's claims file when making a determination.  Therefore, the Board affords more probative weight to the VA examiner's opinion than the Veteran's or his private physicians' contentions.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that a respiratory disorder to COPD was related to service the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), is not warranted.


ORDER

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


